PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of *588Certiorari, jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Florida Appellate Rule 4.5, subd. c(6), 32 F.S.A. and it appearing to the Court that it is without jurisdiction, it is ordered that the Petition for Writ of Certiorari be and the same is hereby denied.
THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.
ERVIN, C. J., dissents with opinion.
DREW, J., dissents with opinion.